     Case 2:20-cv-01435-WBS-DMC Document 16 Filed 11/16/20 Page 1 of 5


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT
9                        EASTERN DISTRICT OF CALIFORNIA
10
                                   ----oo0oo----
11

12   R.H., a minor, by and through        NO.   2:20-cv-01435 WBS DMC
     her guardian ad litem, Sheila
13   Brown; ESTATE OF ERIC JAY
     HAMES, by and through its
14   personal representative,
     Crystal Dunlap-Bennett,
15
                   Plaintiffs,
16
           v.
17
     CITY OF REDDING, a public
18   entity; JOE ROSSI, an
     individual; KIP KINNEAVY, an
19   individual; JAY GUTERDING, an
     individual; and DOES 5-20,
20   inclusive,
21                 Defendants.
22

23                                 ----oo0oo----

24                        STATUS (PRETRIAL SCHEDULING) ORDER

25              After reviewing the parties’ Joint Status Report, the

26   court hereby vacates the Status (Pretrial Scheduling) Conference

27   scheduled for November 23, 2020, and makes the following findings

28   and orders without needing to consult with the parties any
                                          1
     Case 2:20-cv-01435-WBS-DMC Document 16 Filed 11/16/20 Page 2 of 5


1    further.

2    I.    SERVICE OF PROCESS

3               All defendants have been served, and no further service

4    is permitted without leave of court, good cause having been shown

5    under Federal Rule of Civil Procedure 16(b).

6    II.   JOINDER OF PARTIES/AMENDMENTS

7               No further joinder of parties or amendments to

8    pleadings will be permitted except with leave of court, good

9    cause having been shown under Federal Rule of Civil Procedure

10   16(b).   See Johnson v. Mammoth Recreations, Inc., 975 F.2d 604

11   (9th Cir. 1992).

12   III. JURISDICTION/VENUE

13              Jurisdiction is predicated upon federal question, 28

14   U.S.C. § 1331, because plaintiffs assert claims arising under

15   laws of the United States, 42 U.S.C. § 1983, and the Fourth and

16   Fourteenth Amendments of the United States Constitution.            Venue

17   is undisputed and hereby found to be proper.

18   IV.   DISCOVERY

19              The parties agree to serve the initial disclosures

20   required by Federal Rule of Civil Procedure 26(a)(1) on or before
21   December 7, 2020.

22              The parties shall disclose experts and produce reports

23   in accordance with Federal Rule of Civil Procedure 26(a)(2) by no

24   later than July 30, 2021.      With regard to expert testimony

25   intended solely for rebuttal, those experts shall be disclosed

26   and reports produced in accordance with Federal Rule of Civil
27   Procedure 26(a)(2) on or before August 27, 2021.

28              All discovery, including depositions for preservation
                                          2
     Case 2:20-cv-01435-WBS-DMC Document 16 Filed 11/16/20 Page 3 of 5


1    of testimony, is left open, save and except that it shall be so

2    conducted as to be completed by September 24, 2021.          The word

3    “completed” means that all discovery shall have been conducted so

4    that all depositions have been taken and any disputes relevant to

5    discovery shall have been resolved by appropriate order if

6    necessary and, where discovery has been ordered, the order has

7    been obeyed.    All motions to compel discovery must be noticed on

8    the magistrate judge’s calendar in accordance with the local

9    rules of this court and so that such motions may be heard (and

10   any resulting orders obeyed) not later than September 24, 2021.

11   V.    MOTION HEARING SCHEDULE

12              All motions, except motions for continuances, temporary

13   restraining orders, or other emergency applications, shall be

14   filed on or before November 5, 2021.       All motions shall be

15   noticed for the next available hearing date.         Counsel are

16   cautioned to refer to the local rules regarding the requirements

17   for noticing and opposing such motions on the court’s regularly

18   scheduled law and motion calendar.

19   VI.   FINAL PRETRIAL CONFERENCE

20              The Final Pretrial Conference is set for January 18,
21   2022, at 1:30 p.m. in Courtroom No. 5.        The conference shall be

22   attended by at least one of the attorneys who will conduct the

23   trial for each of the parties and by any unrepresented parties.

24              Counsel for all parties are to be fully prepared for

25   trial at the time of the Pretrial Conference, with no matters

26   remaining to be accomplished except production of witnesses for
27   oral testimony.    Counsel shall file separate pretrial statements,

28   and are referred to Local Rules 281 and 282 relating to the
                                          3
     Case 2:20-cv-01435-WBS-DMC Document 16 Filed 11/16/20 Page 4 of 5


1    contents of and time for filing those statements.         In addition to

2    those subjects listed in Local Rule 281(b), the parties are to

3    provide the court with: (1) a plain, concise statement which

4    identifies every non-discovery motion which has been made to the

5    court, and its resolution; (2) a list of the remaining claims as

6    against each defendant; and (3) the estimated number of trial

7    days.

8               In providing the plain, concise statements of

9    undisputed facts and disputed factual issues contemplated by

10   Local Rule 281(b)(3)-(4), the parties shall emphasize the claims

11   that remain at issue, and any remaining affirmatively pled

12   defenses thereto.     If the case is to be tried to a jury, the

13   parties shall also prepare a succinct statement of the case,

14   which is appropriate for the court to read to the jury.

15   VII. TRIAL SETTING

16              The jury trial is set for March 15, 2022 at 9:00 a.m.

17   The parties estimate that the trial will last 5-7 days.

18   VIII.      SETTLEMENT CONFERENCE

19              A Settlement Conference will be set at the time of the

20   Pretrial Conference.     All parties should be prepared to advise
21   the court whether they will stipulate to the trial judge acting

22   as settlement judge and waive disqualification by virtue thereof.

23              Counsel are instructed to have a principal with full

24   settlement authority present at the Settlement Conference or to

25   be fully authorized to settle the matter on any terms.          At least

26   seven calendar days before the Settlement Conference counsel for
27   each party shall submit a confidential Settlement Conference

28   Statement for review by the settlement judge.         If the settlement
                                          4
     Case 2:20-cv-01435-WBS-DMC Document 16 Filed 11/16/20 Page 5 of 5


1    judge is not the trial judge, the Settlement Conference

2    Statements shall not be filed and will not otherwise be disclosed

3    to the trial judge.

4    IX.   MODIFICATIONS TO SCHEDULING ORDER

5               Any requests to modify the dates or terms of this

6    Scheduling Order, except requests to change the date of the

7    trial, may be heard and decided by the assigned Magistrate Judge.

8    All requests to change the trial date shall be heard and decided

9    only by the undersigned judge.

10               IT IS SO ORDERED.

11   Dated:   November 16, 2020

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          5
